Citation Nr: 0835250	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-41 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating higher for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated 30 percent disabling.

2.  Entitlement to an increased disability rating higher for 
service-connected right wrist carpal tunnel syndrome, 
currently evaluated 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected left wrist carpal tunnel syndrome, 
currently evaluated 10 percent disabling.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

5.  Entitlement to a permanent and total disability rating 
for pension purposes.

6.  Entitlement to a total disability rating based due to 
individual unemployability based on service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to November 
1969 and from April 1971 to December 1975.  The record 
indicates that the veteran served in the Vietnam War.  He 
received the Combat Infantryman Badge and was awarded the 
Army Commendation Medal for heroism.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which granted service connection for PTSD 
and for bilateral carpal tunnel syndrome; denied reopening of 
a previously-denied claim of entitlement to service 
connection for a back disability; and denied entitlement to 
both a non service-connected pension and TDIU.  The veteran 
disagreed with the assigned disability ratings as well as the 
other three denials

Remanded issues

As will be discussed in detail below, the Board is reopening 
the veteran's claim of entitlement to service connection for 
a back disability.  That issue is being 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.  The issue of entitlement to TDIU is 
inextricably intertwined with the issue of service connection 
for the back disability and is also REMANDED.  
The veteran will be notified if further action is required on 
his part. 



Issues not on appeal

In the March 2004 decision, the RO denied several other 
claims of the veteran.  
A statement of the case was issued in October 2004 which 
listed twelve issues.  
In his November 2004 substantive appeal (VA Form 9), the 
veteran specifically limited his appeal to the six issues 
listed above.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by impairment of long-
term and short-term memory; depressed mood; sleep 
disturbance; nightmares, intrusive memories, avoidance 
syndrome; anxiety; hypervigilance; withdrawal and detachment; 
and hopelessness.

2.  The veteran's carpal tunnel syndrome of the right and 
left wrists has been described by competent medical authority 
as being  mild.

3.  In a March 1993 decision, the RO denied the veteran's 
claim of entitlement to service connection for a back 
disability.  A timely appeal as to that issue was not 
perfected.

4.  The evidence associated with the claims folder subsequent 
to RO's March 1993 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  

5.  The veteran's non service-connected back disability is of 
such nature and severity as to permanently prevent him from 
securing or following substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent 
evaluation for PTSD are met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§  4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for an increased disability rating for the 
veteran's service-connected carpal tunnel syndrome of the 
right wrist have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8515 
(2007).

3.  The criteria for an increased disability rating for the 
veteran's service-connected carpal tunnel syndrome of the 
left wrist have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8515 
(2007).

4.  The RO's March 1993 decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

5.  Since the March 1993 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for a back disability; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

6.  The criteria for a permanent and total disability rating 
for purposes of nonservice-connected pension benefits have 
been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.3, 3.102, 3.342, 4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking higher disability ratings for service-
connected PTSD and bilateral wrist carpal tunnel syndrome, 
and service connection for a back disability.  Implicit in 
his service connection claim is the contention that new and 
material evidence which is sufficient to reopen the claim has 
been received.  He also seeks a non service-connected pension 
and entitlement to TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently being decided 
on appeal.  The Board observes that the veteran was informed 
of the evidentiary requirements for service connection in a 
letter from the RO dated in June 2003.  That letter included 
a request for evidence of "a relationship between your 
current disability and an injury, disease, or event in 
military service."  He was also informed of the legal 
requirements for a non service-connected pension.  See the 
June 13, 2003 VCAA letter, page 4.  The veteran was 
separately informed concerning what was required for an 
increased rating in a letter from he RO dated April 24, 2007, 
after service connection had been granted.  See the April 
2007 VCAA letter, page 2.   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining medical 
records, employment records, or records from other Federal 
Agencies.  With respect to private treatment records, the 
letters informed the veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the veteran could complete to 
release private medical records to the VA.  The VCAA letter 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."

The June 2003 VCAA letter also instructed the veteran as 
follows"  "Tell us if you know of any additional evidence 
you would like us to consider . . . ."  This complies with 
the "give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that the RO informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

The June 2003 VCAA letter also notified the veteran of the 
evidence and information that is necessary to reopen claims, 
and provided notice of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claims for the benefit sought.  See the June 13, 2003 VCAA 
letter, page 3.  Thus, the letter complied with the Court 
decision in Kent v Nicholson, 20 Vet. App. 1 (2006). 

There has been a significant recent Court decision concerning 
the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute, and the veteran 
has been provided with specific notice of elements (2) and 
(3) in the June 2003 VCAA letter, as discussed above.  The 
veteran received notice as to elements (4) and (5), degree of 
disability and effective date via a letter dated in April 
2007.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, as noted above, as concerns the veteran's claims for 
increased initial ratings, some of the required notice was 
not provided to the veteran until after the RO entered its 
March 2004 decision on his claims. 

The Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 3.159(c), 
19.29 (2007); Dingess, 19 Vet. App. At 490-91; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, 
VA's duty to notify for these claims has been satisfied.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  However, 
relying on guidance from the VA Office of the General 
Counsel, the Board finds that the Vazquez-Flores decision 
does not apply to the present case.  This matter concerns an 
appeal from an initial rating decision and, accordingly, VA's 
VCAA notice obligations are fully satisfied once service 
connection has been granted.  
Any further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008), [holding, as to the notice requirements 
for downstream earlier effective date claims following the 
grant of service connection, "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

The Board further notes that neither the veteran or his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The veteran's claims folder includes Oklahoma Department of 
Corrections data which indicates that he has been 
incarcerated since 1995 and is serving a 30 year sentence.  
The duty to assist incarcerated veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  
See 38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 
191 (1995).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In the present case the RO did obtain the 
veteran's service treatment records, service personnel 
records, VA and private treatment records, and treatment 
records from the Oklahoma Department of Corrections.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
The Board notes that in a September 2008 Informal Hearing 
Presentation the veteran's representative has contended that 
the Board should obtain more contemporaneous medical evidence 
in connection with the veteran's claims for increased 
disability ratings.  The RO did schedule the veteran for 
compensation and pension examinations, but the veteran could 
not attend because of his incarceration.  In any event, the 
Board finds that the evidence now of record, which will be 
discussed below, is sufficient to decide the four issues 
analyzed herein, there is no indication that the conditions 
have recently worsened, and an examination or medical opinion 
is not necessary for rendering decisions as to those issues.  
 [The Board is, however, obtaining medical review of the file 
and a nexus opinion relating to the issue of entitlement to 
service connection for a back disability].


In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The veteran declined a Board hearing.  
The veteran's representative has presented argument on his 
behalf as recently as September 2008.  Accordingly, the Board 
will proceed to a decision as to the issues on appeal. 

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 30 percent 
disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.


Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).

In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
The veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 11 to 20 is 
indicative of some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) OR occasionally fails 
to maintain minimum personal hygiene (e.g., smears feces) OR 
gross impairment in communication (e.g., largely incoherent 
or mute).  A GAF score of 21 to 30 indicates behavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriate, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends).  A GAF 
score of 31 to 40 is indicative of "some impairment in 
reality testing or communication (e.g. speech at times is 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work. . . . ."  A 
GAF score of 41 to 50 is indicative of "serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  A GAF score of 51 to 60 is indicative of 
"moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers)."  

Analysis

The veteran's service-connected PTSD is currently rated 30 
percent disabling.
As further discussed below, the Board finds that the medical 
evidence of record shows that the criteria for a 50 percent 
disability rating for the veteran's service-connected PTSD 
have been approximated.  

The file contains records of the veteran's psychological 
treatment at the corrections center from November 1995 to 
September 2004.  The first entry in November 1995 indicates 
that the veteran reported he could not sleep and was bothered 
by flashbacks of Vietnam.  In March 2004 it was noted that 
the veteran had severe PTSD.  It was noted that he was highly 
anxious, hypervigilant, overreactive to sound and movement, 
and he insisted on sitting with his back toward the wall.  
He jumped at the slightest noise or change in the 
environment.  His symptoms were described as panic attacks, 
insomnia, severe anxiety, and mild agoraphobia.  In June 2004 
it was noted that the veteran continued to struggle with 
fears and anxiety associated with PTSD.  In September 2004 it 
was noted that he still was experiencing nightmares and 
flashbacks. 

In a summary report dated in June 2003, two psychiatric 
examiners with the Oklahoma Department of Corrections noted 
that the veteran had been consistently diagnosed with PTSD 
since the beginning of his incarceration in 1995.  
The examiners noted that the veteran experienced consistent 
and intense PTSD symptoms.  He has difficulty falling and 
staying asleep.  Without medication he sleeps only 2 to 4 
hours at a time.  He experiences consistent recurring dreams 
of the numerous events.  He makes efforts to avoid others and 
anything that would trigger the trauma.  He has lost periods 
of time and cannot recall periods of time during or after he 
left Vietnam.  He still has lapses of memory for things 
happening currently.  When in society he would withdraw and 
retreat to the woods in order to get some rest and isolate 
himself from others.  He feels detached from others and has 
been unable to sustain relationships or jobs.  

With respect to the criteria for a 50 percent rating, the 
Boards looks for symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

The medical evidence of record indicates that the veteran 
experiences impairment of long-term and short-term memory; 
disturbances of motivation and mood, i.e. depressed mood; and 
difficulty in establishing effective work and social 
relationships.  The Board also finds that the veteran suffers 
from other symptoms,  described by examiners as consistent 
and intense, manifested by sleep disturbance; nightmares; 
panic attacks, flashbacks; intrusive memories, avoidance 
syndrome; anxiety; hypervigilance; withdrawal and detachment; 
paranoia; and hopelessness.

The Board acknowledges that the veteran does not exhibit all 
of the symptoms that are described in Diagnostic Code 9411 
for a 50 percent evaluation, i.e., flattened affect; 
circumstantial circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; or impaired abstract thinking.    However, the 
symptoms which are present, to include isolation, depression 
and memory loss, more closely resemble those which allow for 
the assignment of a 50 percent rating.  See 38 C.F.R. § 4.7 
(2007).

With respect to the criteria for a 70 percent rating, the 
Board looks to the record for such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

The psychiatric treatment records generally show observations 
that the veteran has been oriented times three, with normal 
mood, normal affect, normal speech, normal thought, and no 
homicidal or suicidal ideation.  There is no evidence that 
the veteran neglects his personal appearance and hygiene.  

While the veteran's PTSD was described as severe during 2004, 
the available medical evidence does not show that his 
symptoms rise to the level of a 70 percent disability rating.  
He does not exhibit suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene.

It follows that the veteran's PTSD symptomatology does not 
approximate a level consistent with the assignment f a 100 
percent rating.  Indeed, the veteran himself limited his 
appeal to consideration of a 70 percent rating.  See his 
statement received in July 2004. 

For the foregoing reasons, the Board finds that the veteran's 
PTSD has met the criteria for a 50 percent rating.

For the sake of economy, the matters of staged ratings and 
entitlement to extraschedular consideration will be addressed 
below.   

2.  Entitlement to an increased initial disability rating 
higher than 10 percent for service-connected carpal tunnel 
syndrome of the right wrist.

3.  Entitlement to an increased initial disability rating 
higher than 10 percent for service-connected carpal tunnel 
syndrome of the left wrist.

Because evaluation of carpal tunnel syndrome of the right and 
left wrists involves application of similar law and 
regulations to virtually identical facts, the Board will 
consider the two issues together.

Relevant law and regulations

The law and regulations generally pertaining to increased 
ratings have been set out above and will not be repeated.

Assignment of diagnostic code

The veteran's carpal tunnel syndrome is currently evaluated 
as ten percent disabling for each wrist under 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2007) [paralysis of median 
nerve].  See 38 C.F.R. § 4.20 (2007) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

As noted above, any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 8515 specifically references paralysis of the 
median nerve, which concerns the wrist.  Therefore, 
Diagnostic Code 8515 is the most appropriate, given that the 
service-connected disability is carpal tunnel syndrome.  The 
veteran and his representative have not suggested that 
another Diagnostic Code be used.  Accordingly, the use of 
Diagnostic Code 8515 will be continued.

Schedular criteria

The veteran is right handed.  See 38 C.F.R. § 4.69 (2007) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

The Board further observes that there is no evidence that the 
veteran's wrists are paralyzed.

Diagnostic Code 8515 provides a 50 percent rating for severe 
disability in the major extremity, and a 40 percent 
disability rating for the minor extremity.  For moderate 
incomplete paralysis, a 30 percent rating applies for the 
major extremity, and a 20 percent disability rating applies 
for the minor extremity.  A 10 percent disability rating is 
applicable for mild incomplete paralysis of the major 
extremity, and a 
10 percent disability rating also applies for the minor 
extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2007).

The words "mild" "moderate" and "severe are not defined in 
the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2007).  The words  "moderate" and "severe" are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2007). 

The Board observes that "moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988). at 871.  
"Severe" is defined as "of a great degree: serious." 
Webster's Ninth New Collegiate Dictionary 1078 (1990).

Analysis

Schedular rating

The veteran is seeking entitlement to a higher than 10 
percent evaluation for service-connected carpal tunnel 
syndrome of the right and left wrists.  Essentially, he 
contends that the pain, numbness and loss of function he 
experiences necessitates the assignment of an increased 
rating.  In order to warrant the assignment of the next 
higher 30 percent disability rating for the right wrist, and 
a 20 percent disability rating for the left wrist, there must 
be an indication of moderate symptomatology.

There are few recent treatment records which describe the 
current level of the veteran's carpal tunnel disability.  On 
September 5, 2001 the veteran complained of pain in the hands 
and knuckles when typing.  Mild carpal tunnel syndrome was 
diagnosed.  The veteran was given two wrist splints.  On 
September 14, 2001, the veteran complained of swelling and 
pain in his fingers and difficulty with his grip when writing 
and typing.  He returned the wrist splints.  On October 31, 
2001, the wrist splints were returned to the veteran.  

There is no more mention of treatment for his wrists.  His 
does not appear to be due to missing records but rather 
because the veteran has not sought treatment.    

The Board finds that the veteran's isolated complaints of 
pain and difficulty with his grip when performing such tasks 
as writing and typing are most accurately described as mild 
in nature.  There is no evidence of any significant 
limitation in function or any other symptoms which would 
allow for the assignment of higher ratings based on moderate 
disability under Diagnostic Code 8515.  Indeed, the veteran's 
symptomatology has been described in the treatment records as 
mild.  There is no objective evidence of record which 
suggests that more significant disability is present.

In short, the Board has determined that an increased rating 
is not warranted for either the veteran's right wrist or left 
wrist carpal tunnel syndrome.  

DeLuca considerations
	
The Court has held that evaluation of a service-connected 
musculoskeletal disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 (2007) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 
38 C.F.R. § 4.45 (2007).  See, in general, DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  See Wilson v. 
Brown, 
7 Vet. App. 542, 544 (1995) [citing Dorland's Illustrated 
Medical Dictionary 1632 (1988 27th Ed.)].  Because the 
veteran is service connected for carpal tunnel syndrome, a 
neurological disability, DeLuca provisions are not for 
application.
Indeed, symptoms such as incoordination and weakness are 
specifically contemplated in Diagnostic Code 8515. 

Conclusion

For the reasons stated above, the Board finds that 
entitlement to increased disability ratings for the bilateral 
carpal tunnel syndrome is denied. 

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected PTSD and carpal tunnel syndrome of the 
right and left wrists has not changed appreciably since the 
veteran filed his claim.  There are no medical findings or 
other evidence which would allow for the assignment of a 
disability rating higher than 50 percent for PTSD or a 10 
percent disability rating for each wrist at any time during 
the period of time here under consideration.  

Based on the record, the Board finds that a 50 percent rating 
for PTSD and a 10 percent rating for each wrist should be 
assigned for the entire period from the date of service 
connection, May 21, 2003.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).

After a careful review of the record, the Board notes that 
the veteran was advised of the regulation relating to 
exceptional cases in the October 2004 statement of the case.  
However, this matter has not been raised by the veteran or 
addressed by the RO in the Decision Review Officer's decision 
in the SOC.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
the Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of consideration of extraschedular ratings for the 
veteran's service-connected PTSD or the right and left wrist 
disabilities.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

Analysis

The most recent decision denying service connection for a 
back disability was an unappealed March 1993 RO decision.  At 
the time of that decision, the evidence of record included 
the veteran's service medical treatment records.  The veteran 
was treated for low back strain on March 3, 1972.  He was 
admitted to the hospital for low back pain on August 21, 
1974.  It was noted that he had marked spasm of the para-
vertebral muscles on both sides.  There is also a document 
showing that he was released for duty on August 23, 1974 with 
limitations of no lifting of objects over 20 pounds, no 
prolonged running, no standing or marching, until September 
7, 1974.  
 
Also of record in March 1993 was the report of an October 
1992 VA examination wherein, among other things, the veteran 
complained of back pain and pain down his legs.  The only 
diagnosis was history of malaria, for which the veteran was 
already service connected since 1971.  No x-rays were 
ordered.    

The RO's decision was predicated on the absence of an in-
service disease or injury [Hickson element (2).]  In 
addition, Hickson element (3), medical nexus, was also 
necessarily lacking.  

The March 1993 RO rating decision  is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).  As 
explained above, the veteran's claim for service connection 
may be reopened if he submits new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received (i.e. after March 1993) evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the veteran has evidence 
of a current back disability.  See 38 C.F.R. § 3.156 (2007).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a back disability has 
been received.  

The evidence added to the veteran's claims folder since March 
1993 consists of  medical treatment reports from January 2, 
2001 to January 22, 2003.  This evidence includes records of 
diagnosis of the veteran's back disability from Griffin 
Memorial Hospital and from the Oklahoma University Medical 
Center.  The evidence shows the veteran's low back disability 
with a radiculopathy component progressively worsening from 
January 2001 to January 2003, to the extent that he became 
wheelchair bound and was being provided a handicapped cell.  
A magnetic resonance imaging study of the lumbar spine in 
February 2002 showed broad based disc bulges, facet 
hypertrophy and ligamentum flavum buckling, and spinal 
stenosis.  Therefore, the additional evidence indicates 
current low back disability.  Hickson element (1) is met by 
objective medical evidence, as opposed to the subjective 
complaints of low back pain noted by the RO in 1993.

This evidence can therefore be considered "new" in that it 
was not previously considered by the RO and "material" 
because it raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156 (2007). 

Accordingly, new and material evidence has been submitted, 
and the veteran's claim for entitlement to service connection 
claim for a back disability is reopened.  

For reasons which will be explained below, the Board finds 
that additional evidentiary development is requited before a 
decision may be made on the merits as to this issue. 



5.  Entitlement to a permanent and total disability rating 
for pension purposes.

The veteran asserts that he is unemployable as a result of 
non-service-connected disabilities.  He believes that his 
unemployability will continue throughout his life.  Thus, he 
contends that non-service-connected pension benefits are 
warranted. 
[He also seeks TDIU due to service-connected disabilities, 
but as noted elsewhere in this decision, a decision on that 
issue is being deferred.]
 
Relevant law and regulations

Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to non service-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993) and cases cited therein.  If a 
veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4 (2007); see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a), Part 4 (2007).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2007).

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to insure that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability" tests, a determination 
must then be made whether there is entitlement to non 
service-connected disability pension on an extraschedular 
basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 
38 C.F.R. § 4.15, and mandates that total disability will be 
found to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation, 
provided that the impairment is reasonably certain to 
continue throughout the life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.17 (2007) and mandates that where it is shown that the 
appellant's disabilities meet the percentage requirements of 
38 C.F.R. § 4.16, and it is shown that they are permanent in 
nature, a determination should be made whether such 
disabilities render him or her incapable of substantially 
gainful employment.  If so, the veteran again meets the 
requirements of the law for the benefit at issue.  To meet 
the percentage requirements of 38 C.F.R. § 4.16, the veteran 
must suffer from one disability ratable at 60 percent or 
more, or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non service-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.

Analysis

As noted above, non service-connected pension benefits are 
payable to a veteran who is permanently and totally disabled 
due to non service-connected disabilities, or a combination 
of service-connected and non service-connected disabilities, 
that are not the result of his own willful misconduct.  See 
38 U.S.C.A. § 1521 (West 2002).

The veteran is 60 years of age. He evidently completed high 
school.  He was discharged from service in 1975.  He has been 
incarcerated since 1995 and is serving a 30 year sentence.  
There is thus no recent employment history.  It was noted in 
the June 2003 corrections center PTSD summary that the 
veteran had previously  been unable to sustain relationships 
or jobs.  

There is substantial medical evidence contained in the 
correction center treatment records to allow the Board to 
conclude that the veteran's non-service-connected back 
disability meets the average person test in 38 C.F.R. § 4.15.  
As noted above, correction center medical treatment reports 
show the veteran's low back disability with a radiculopathy 
component progressively worsening from January 2001 to 
January 2003.  A MRI study of the veteran's lumbar spine in 
February 2002 showed broad based disc bulges, facet 
hypertrophy and ligamentum flavum buckling, and spinal 
stenosis.  In August 2002 there is a note saying that the 
veteran may have a job [at the corrections center] which 
required no more than 5 pound weight lifting, and no standing 
on his feet for more than 30 minutes at a time.  In October 
2002 a wheelchair was obtained for the veteran's use.  As of 
January 2003, other inmates had reported that the veteran was 
having difficulty getting from his wheelchair onto the low 
toilet.  The treatment providers determined that the veteran 
would be better suited to a handicap cell.  

Moreover, as has been discussed in some detail above, the 
veteran has PTSD, moderate in severity, which adversely 
impacts his dealings with others.  

In short, the veteran can be considered to be permanently and 
totally disabled on the basis of his non-service-connected 
low back disability, which the medical evidence of record 
shows to be severe and debilitating, as well as his PTSD.  
There is no evidence that this disability was caused by any 
misconduct on the part of the veteran.  These disabilities 
are reasonably certain to continue throughout the life of the 
veteran.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the evidence supports the veteran's claim of 
entitlement to a permanent and total rating for pension 
purposes.  The benefit sought on appeal is accordingly 
granted.  


ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of benefits.

Entitlement to a rating in excess of 10 percent for carpal 
tunnel syndrome of the right wrist is denied.

Entitlement to a rating in excess of 10 percent for carpal 
tunnel syndrome of the left wrist is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened.  To that extent only, the appeal is allowed.

Entitlement to a permanent and total disability rating for 
pension purposes is granted.  


REMAND

As discussed above, the Board has reopened the claim of 
entitlement to service connection for a back disability.  
There is ample evidence of a current back disability, meeting 
Hickson element (1).  There is also evidence that the veteran 
was treated for low back pain in service, arguably meeting 
Hickson element (2).  What is not of record is competent 
medical opinion evidence addressing the relationship, if any, 
between the veteran's in-service complaints and treatment and 
his current back disability.  This question must be addressed 
by an appropriately qualified medical professional.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Because the issue of entitlement to TDIU is inextricably 
intertwined with resolution of the remanded issue of 
entitlement to service connection for a back disability, 
decision on the TDIU issue is deferred pending the further 
development requested in the remand.  In reconsidering the 
TDIU issue, the agency of original jurisdiction should also 
take into account to 50 percent disability rating the Board 
as granted for the veteran's service-connected PTSD.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a medical 
professional to review the veteran's VA 
claims folder and to provide an 
opinion, with supporting rationale, as 
to whether it is as least as likely as 
not that the veteran's current low back 
disability is related to his military 
service, with attention given to the  
include the service treatment records 
dated march 1972 and August 1974. A 
report should be prepared and 
associated with the veteran's VA claims 
folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claims of 
entitlement to service connection for a 
back disability and TDIU.  If the 
benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


